DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "the delay threshold" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 47-48, 53-56, 58 and 61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al 20170251460.
          As per claims 47 and 61, Agiwal et al teaches an electronic device for a receiver side of a wireless communication system, including a processing circuitry configured (see fig.21)  to: estimate, based on reference signals which are transmitted from a transmitter side of the wireless communication system via at least one second beam included in coverage of a first beam, parameters for channel paths from the transmitter to the receiver corresponding to the second beam, and wherein a particular second beam of the at least one second beam is selected based on the estimated parameters for channel paths, and the estimated parameter for channel path corresponding to the particular second beam matches the parameter for channel path corresponding to the first beam (see para [0229] for….  the UE measures the beamformed beam measurement signal (or SS orCSI-RS) transmitted by BS and determines the best DL RX beam i.e., UE's RX beam with which it is able to receive the DL signal with best quality.  The UE determines the UL TX beam reciprocal (i.e., same or in same direction) to the determined best DL RX beam for PRACH preamble transmission.  The UE transmits PRACH preamble using the determined UL TX beam one or more times using the power `P` wherein the UE may transmit PRACH preamble multiple times for RX beam sweeping at the BS). Also note that the first and second beam have reciprocal directions, hence, the estimated parameter for channel path corresponding to the particular second beam matches the parameter for channel path corresponding to the first beam is inherently taught by Agiwal.
      As per claim 48, Agiwal et al inherently teaches, wherein the processing circuitry is further configured to estimate the parameter for channel path corresponding to the first beam based on reference signals or synchronization signals which are transmitted from the transmitter side via the first beam (see para [0321] for… (e.g., primary synchronization signal (PSS/secondary synchronization signal (SSS))). 
      As per claim 53, Agiwal et al does teach wherein, the reference signal includes one or more of CSI-RS, UE-RS, SRS, DMRS (see para [0229]) for … (or SS or CSI-RS)).
      As per claim 54, Agiwal et al does teach, wherein, the synchronization signal includes one or both of PSS or SSS (see para [0321] for… (e.g., primary synchronization signal (PSS/secondary synchronization signal (SSS)))
      As per claim 55, Agiwal et al inherently teach, wherein, the estimated parameter for channel path corresponding to the particular second beam or beam information of the particular second beam are fed back to the transmitter (see para [0324] for… The UE 3300 can feedback the best DL TX beam ID).  
 beam index or SS block index, DL RX beam Index).  
57. (New) The electronic device of claim 47, wherein, the processing circuitry is further configured to: after the particular second beam is selected, cease estimation of parameters for channel paths corresponding to the remaining second beams.  
       As per claim 58, Agiwal et al inherently teach wherein, wherein, the processing circuitry is further configured to: estimate, based on reference signals from the transmitter, channel states on a communication resource carrying the reference signals; and estimate the parameters for channel paths by using the estimated channel states of the communication resource (see para [0229] for….  the UE measures the beamformed beam measurement signal (or SS orCSI-RS) transmitted by BS and determines the best DL RX beam i.e., UE's RX beam with which it is able to receive the DL signal with best quality.  The UE determines the UL TX beam reciprocal (i.e., same or in same direction) to the determined best DL RX beam for PRACH preamble transmission.  The UE transmits PRACH preamble using the determined UL TX beam one or more times using the power `P` wherein the UE may transmit PRACH preamble multiple times for RX beam sweeping at the BS)
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-52, 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al 20170251460 in view of Jeong et al US 20140314167.
        As per claims 51 and 62-63, Agiwal et al teaches all the features of the claimed invention except, wherein, the parameter for channel path include a path delay, and wherein, when a difference between the path delay of the channel path corresponding to a second beam and a path delay of a target path corresponding to the first beam is less than a delay threshold, it is determined that the parameter for channel path corresponding to the second beam matches the parameter for channel path corresponding to the first beam.  
         Jeong et al teaches a path delay, and wherein, when a difference between the path delay of the channel path corresponding to a second beam and a path delay of a target path corresponding to the first beam is less than a delay threshold, it is determined that the parameter for channel path corresponding to the second beam matches the parameter for channel path corresponding to the first beam (see para [0051] for…That is, when the mobile station transmits 
information about effective base-station transmission beams along with 
information about a difference in delay time between the beams, the base 
station receives the two pieces of information and may only select beams in which a difference in delay time between the transmission beams is smaller than a time threshold value during hybrid beamforming and beam switching).
         In view of the above, having the system of Agiwal and given the well-established teaching of Jeong, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing of the claimed invention, to implement the teaching of Jeong into Agiwal so that the mobile station would transmit information about the difference in delay time between the effective Tx beams together when transmitting information about effective Tx beams and theirs signal quality, as taught by Jeong (see para [0102]).
          As per claim 52, Agiwal and Jeong in combination would teach, wherein, the delay threshold is set based on a delay estimation accuracy so that the mobile station would transmit information about the difference in delay time between the effective Tx beams together when transmitting information about effective Tx beams and theirs signal quality, as taught by Jeong (see para [0102]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 49-50, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al 20170251460 in view of Haghighat et al US 20200059867 A1.
           As per claim 49, Agiwal et al teaches all the features of the claimed invention except wherein the parameter for channel path include a path gain, and wherein when a path gain of a channel path corresponding to a second beam is greater than a path gain of a target path corresponding to the first beam by more than a gain threshold, it is determined that the parameter for channel path corresponding to the second beam matches the parameter for channel path corresponding to the first beam.  
        Haghighat et al teaches wherein the parameter for channel path include a path gain, and wherein when a path gain of a channel path corresponding to a second beam is greater than a path gain of a target path corresponding to the first beam by more than a gain threshold, it is determined that the parameter for channel path corresponding to the second beam matches the parameter for channel path corresponding to the first beam (see para [0120] for…when changing to a new beam, the WTRU may re-adjust its TPC parameters based on a prediction/estimation from prior TPC processes.  This may be entirely WTRU autonomous or may be assisted by the eNB with information transmitted in the beam broadcast channel.  Information that may be used include the beam gain or beam gain change, the beam boresight, the new transmit power, the new beam index).
           In view of the above, having the system of Agiwal and given the well-established teaching of Haghighat, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing of the claimed invention, to implement the teaching of Haghighat into Agiwal so that the WTRU would need to know transmit and Rx beam gains to estimate the PL (or estimate the gain offset between RS types) and  enable an update of its path loss based on the specific RS available, as taught by Haghighat (see para [0193]).
          As per claims 50 and 62, Agiwal and Haghighat in combination would teach wherein, the gain threshold is set based on a difference between a maximum path gain corresponding to the first beam and a maximum path gain corresponding to the second beam (see Haghighat abstract and para [0088] for… determining or setting a configurable maximum transmit power level of the each beam. The configurable values for fractional compensation factors and maximum t) so that the WTRU would need to know transmit and Rx beam gains to estimate the PL (or estimate the gain offset between RS types) and enable an update of its path loss based on the specific RS available, as taught by Haghighat (see para [0193]).
        As per claim 59, Agiwal et al teaches all the features of the claimed invention except wherein, the reference signals are distributed over communication resources in a first frequency domain range of the 
       Haghighat et al  teaches reference signals are distributed over communication resources in a first frequency domain range of the communication system, and frequency domain resources of the communication system are divided into a plurality of orthogonal frequency domain ranges including the first frequency domain range (see [0249] for….For example, an SRS resource may correspond to a set of subcarriers in frequency and para [0295] for…for example, be OFDM, CP-OFDM, DFT-S-OFDM or a variant of OFDM, CP-OFDM, DFT-S-OFDM).
         In view of the above, having the system of Agiwal and given the well-established teaching of Haghighat, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing of the claimed invention, to implement the teaching of Haghighat into Agiwal so that the simultaneous beams may be at the same frequency, or at different intra-band or inter-band frequencies, as taught by Haghighat (see para [0086]).
60. (New) The electronic device of claim 47, wherein, the reference signals are distributed at a predetermined interval over a frequency domain, and the predetermined interval is determined based on a maximum delay spread of channel and a frequency domain interval between adjacent communication resources in the communication system.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al US 20150010112 A1 in view of Seol et al US 20130215844 A1
         As per claim 64, Liu et al teach n electronic device for a receiver side of a wireless communication system including a processing circuitry (see figs.1, 9 and 11 element 22 or 42) configured to: for each of a plurality of transmission beams (see para [0002] for…. multiple beam patterns. Each such beam pattern can be pointed towards a particular user equipment and the beam patterns may be adapted to follow the particular user equipment as he moves) which are used for transmitting reference signals by a transmitter side of the wireless communication system, based on the reference signals transmitted via the transmission beam (see para [0033] for… the base station 2 may use a correlated array of physical antenna elements to generate a narrow beam in the direction of a particular user equipment.  Such a beam will experience a different channel response between the base station 2 and the user equipment 3, 4, thus requiring the use of user specific reference signals to enable the user equipment to demodulate the beam-formed data coherently and para [0067] for… measure a received power P.sub.RSRP of the 
cell-specific reference signal and a received power P.sub.DRSRP of the 
dedicated reference signal, and to determine a beam-forming gain parameter G.sub.BF based on the measured received power P.sub.RSRP of the cell-specific reference signal and on the measured received power P.sub.DRSRP of the dedicated reference signal), estimate a path gain magnitude (see abstract for.. measuring 12 a received power, P.sub.RSRP, of the cell-specific reference signal and a received power, P.sub.DRSRP, of the dedicated reference signal; and determining 13 a beam-forming gain parameter, G.sub.BF, based on the measured received power, P.sub.RSRP, of the cell-specific reference signal and para [0006] for… determining a beam-forming gain parameter based on the measured received power of the cell-specific reference signal and on the measured received power of the dedicated reference signal).
        However Liu et al does not explicitly teach estimate a path gain in a time domain of a channel path from the transmitter to the receiver corresponding to the transmission beam and wherein a particular one of the plurality of transmission beams is determined based on the estimated path gain magnitude in the time domain.  
           Seol et al teaches estimate a path gain in a time domain of a channel path from the transmitter to the receiver corresponding to the transmission beam and time domain  (see para [0052] for…. Although a Time DivisionDuplex (TDD) frame structure is illustrated herein, the frame structure can have a variety of different forms depending on the duplex mode (i.e., Time Division Duplex (TDD), Frequency Division Duplex (FDD), or Half-duplex FDD (H-FDD), etc.), the maximum number of MS transmit beams and BS receive beams, the form of a reference signal for each beam, and the transmission cycle of a reference signal and para [0060] for…is divided, in the time domain, into multiple channel regions 512, 514 and 516 that are mapped to multiple BS receive beams, and each channel region is mapped to a BS receive beam that the BS can use for UL reception).
           In view of the above, having the system of Liu and given the well-established teaching of Seol, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing of the claimed invention, to implement the teaching of Seol into Liu so that channel regions could be mapped to one or more BS receive beams to indicate one or more best BS receive beams, as taught by Seol (see para [0086]).
           As per claim 65, Liu and Seol in combination would teach, wherein, among the plurality of transmission beams, the path gain magnitude in the time domain of the channel path covered by the particular transmission beam is maximum so that channel regions could be mapped to one or more BS receive 
          As per claim 66, Liu and Seol in combination would teach, wherein, the path gain magnitude in the time domain is a magnitude of a time-domain impulse response of the channel path so that channel regions could be mapped to one or more BS receive beams to indicate one or more best BS receive beams, as taught by Seol (see para [0086]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
          US 20190052331 A1 or US 20170208494 A1 or US 20180083680 A1 US 20180062720 A1 or US 20180049042 A1 or US 20190044601 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633